In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                      No. 07-17-00364-CV
                                  ________________________


                    IN THE INTEREST OF P.T., JR. AND J.T., CHILDREN



                             On Appeal from the 72nd District Court
                                      Crosby County, Texas
                 Trial Court No. 2016-7867; Honorable Kara L. Darnell, Presiding


                                         December 14, 2017

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellant, A.T.,1 attempts to appeal an order terminating her parental rights to her

children, P.T., Jr. and J.T., in a suit brought by the Department of Family and Protective

Services. We dismiss the appeal for want of jurisdiction.


        On December 2, 2016, A.T. executed an affidavit voluntarily relinquishing her

parental rights to P.T., Jr. and J.T. On December 6, the trial court signed an order of


        1
        To protect the privacy of the parties involved, we refer to them by their initials. See TEX. FAM.
CODE ANN. § 109.002(d) (West Supp. 2017). See also TEX. R. APP. P. 9.8(b).
termination.2 Consequently, A.T.’s notice of appeal was due within twenty days after the

order was signed, i.e., by December 27.3 See TEX. R. APP. P. 26.1(b) (In an accelerated

appeal, the notice of appeal must be filed within twenty days after the judgment or order

is signed.); TEX. FAM. CODE ANN. § 263.405 (West 2014) (The appeal of a final order

terminating parental rights in a suit brought by the Department is an accelerated appeal.).

This deadline could have been extended to January 11, 2017, had A.T. filed a notice of

appeal and a motion for extension within the fifteen-day extension period. See TEX. R.

APP. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (implying a motion for

extension when an appellant files a notice of appeal within fifteen days of the notice

deadline). A.T. did not file a notice of appeal, however, until February 2, 2017. The

district clerk did not send a copy of A.T.’s notice of appeal to the clerk of this court until

October 6, 2017. See TEX. R. APP. P. 25.1(f).


        By letter of October 11, 2017, this court notified A.T. that her notice of appeal

appeared untimely and directed her to file a response showing how this court has

jurisdiction. A.T.’s appellate counsel filed a response acknowledging that the notice of

appeal was not filed timely and, therefore, the court is without jurisdiction. The response

included an affidavit from A.T.’s trial counsel and a copy of a letter sent by trial counsel

to A.T. on December 6, 2016. By this letter, trial counsel provided A.T. a copy of the


        2  The associate judge signed the order of termination on December 6, 2016. Because no party
filed a request for a de novo hearing before the referring court, the associate judge’s order became the
order of the referring court by operation of law without ratification by the referring court and the appellate
timetables began to run on December 6. See TEX. FAM. CODE ANN. §§ 201.2041(a) (West 2014), 201.2042
(West 2014), 201.015(a) (West Supp. 2017); In re A.M.F., Nos. 07-16-00046-CV, 07-16-0047-CV, 2016
Tex. App. LEXIS 5118, at *2 (Tex. App.—Amarillo May 12, 2016, no pet.) (mem. op.).
        3The twentieth day after December 6, 2016, fell on Monday, December 26, a legal holiday.
Accordingly, the notice of appeal deadline was extended to Tuesday, December 27. See TEX. R. APP. P.
4.1(a).

                                                      2
order of termination, advised her of the right to appeal, and notified her of the notice of

appeal deadline. According to the affidavit, trial counsel did not have any communication

with A.T. after sending the letter. On January 30, 2017, after the notice of appeal deadline

had expired, appellate counsel was appointed. A notice of appeal was filed two days

later.


         A timely notice of appeal is essential to invoking this court’s jurisdiction. See TEX.

R. APP. P. 25.1(b). Notwithstanding that the Supreme Court of Texas has directed us to

construe the Rules of Appellate Procedure reasonably and liberally so that the right of

appeal is not lost by imposing requirements not absolutely necessary to effect the

purpose of those rules; Verburgt, 959 S.W.2d at 616-17, we are prohibited from altering

the time for perfecting an appeal in a civil case. See TEX. R. APP. P. 2 (providing that we

may not suspend a rule’s operation or order a different procedure to alter the time for

perfecting an appeal in a civil case). This court has no discretion to permit A.T.’s untimely

filed notice of appeal to confer jurisdiction over this appeal.


         Accordingly, we dismiss the purported appeal for want of jurisdiction.4 See TEX.

R. APP. P. 42.3(a).

                                                                    Per Curiam




         4Although we are without jurisdiction to review the order of termination, A.T. may seek relief from
the Supreme Court of Texas by filing a petition for review. See C.S.F. v. Tex. Dep’t of Family & Protective
Servs., 505 S.W.3d 618, 619 (Tex. 2016) (order) (“the statutory right to counsel in parental-rights
termination cases included, as a matter of due process, the right to effective counsel . . . we have extended
this holding to effective assistance of counsel in pursuing an appeal; procedural requirements, in some
cases, may have to yield to constitutional guarantees of due process”); In re J.O.A., 283 S.W.3d 336 (Tex.
2009). See also In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam) (imposing on appointed counsel a
continuing duty of representation through the exhaustion of appeals, including the possible filing of a petition
for review seeking leave to file an out-of-time appeal).


                                                       3